Citation Nr: 1301996	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  10-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder. 

2. Entitlement to service connection for a bilateral foot disorder.

3. Entitlement to service connection for a bilateral shoulder disorder.

4. Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1995.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified during a Travel Board hearing before the undersigned in    July 2012, a transcript of which is of record.  At the hearing, the Veteran also provided additional evidence consisting of post-service military clinic records and a lay statement from his spouse, along with a waiver of RO initial consideration of this evidence.  The newly received evidence is hereby accepted for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

The Board finds additional development of the record warranted.  Therefore, this appeal is REMANDED to the RO via the Appeals Management Center (AMC),          in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The instant appeal requires additional development before issuance of a final decision.  To begin with, the Veteran's service treatment records (STRs) from active military service are not on file, apart from a copy of his January 1977 service entrance examination.  This follows a prior RO search for the service records in question.  The Board recognizes that at this point the Veteran's complete STRs may be unavailable.  Where the claimant's service treatment records are not available through no fault of the veteran, VA has a heightened duty to assist in the development of his claim.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened duty to assist includes the obligation to search for alternative medical records, as well as to advise the claimant to obtain other forms of evidence.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Board therefore is requesting further inquiry into the merits of the instant case in light of these considerations.  

As an essential development measure, the Board observes that there are outstanding post-service medical records from military treatment providers which must be obtained.  During the July 2012 hearing, the Veteran identified such pertinent records from the Womack Army Medical Center in Fort Bragg, North Carolina, and the Sampson Regional Medical Center in Clinton, North Carolina.  He indicated having undergone relevant treatment at these facilities since 1995, immediately following his discharge from military service.  While the Veteran has previously submitted some medical records from both these facilities, he explained during the hearing that the records he provided were far more recent than from 1995, and were materially incomplete.  (The claims file further reflects that back in 2009 the RO initiated a records inquiry with Womack Army Medical Center for records dating back to 1995; however, it does not appear that this request was ever completed, pending receipt of formal authorization from the Veteran.)  Hence, the requested records should be sought on remand.  See 38 C.F.R. § 3.159(c)(2) (2012) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).  

Meanwhile, given that the complete STRs are not on file, and that the Veteran alleges current disability in part due to involvement in a motor vehicle accident in 1989 (right shoulder injury), the Board considers it a prudent measure to request a copy of the Veteran's complete service personnel file. 

The Board also sees fit to order a VA medical examination in this case.                  The Veteran has described having several orthopedic conditions, of the bilateral knees, bilateral feet, bilateral shoulders and thoracolumbar spine, which he maintains are etiologically related to his period of active military service.              Post-service medical records from military clinics reflect the presence of back strain/sprain, mild degenerative changes of the thoracic spine, shoulder strain, and right knee pain.  The Veteran is likewise competent to describe the current symptoms of his claimed conditions, and indeed, has done so through hearing testimony.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician).  Moreover, whereas there are incomplete STRs and thus no means to document in-service injury, the Veteran has competently described a course of treatment for all claimed joint groups during his service.  His spouse has provided her recollections of in-service injury as well.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  Therefore, the Board will request a VA Compensation and Pension examination on each of these claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Finally, pursuant to this remand, another search for the Veteran's complete STRs would be advisable.  To date, the RO has made several attempts at locating STRs, including contacting the Records Management Center (RMC) where such records ostensibly would be located pursuant to VA adjudicatory procedure.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section B.13.a (Aug. 13, 2009).  The Board fully recognizes the extent of RO measures to attempt to locate the STRs up to this point, which have been in accordance with the standard development process.  Since this case is being remanded for other reasons indicated below, and moreover, given the significance of medical records from a nearly 19-year period of active service, the Board believes that one further records inquiry should be made. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records, and his service personnel records.  If these records are not available, a negative reply is required.

2. Contact the Veteran and request that he complete a         VA Form 21-4142, Authorization and Consent to Release of Medical Information, regarding treatment from July 1995 onwards at the Womack Army Medical Center and Sampson Regional Medical Center.  Then attempt to obtain corresponding medical records based on his response.  Provided that the search for any identified records is unsuccessful, the RO/AMC must notify            the Veteran and his representative of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and        38 C.F.R. § 3.159(e).

3. Thereafter, schedule the Veteran for a VA orthopedic examination of his back, shoulders, feet, and knees.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, to include x-rays, and all findings should be set forth in detail.

The examiner should identify all current back, shoulder, knee, and foot disorders found to be present.  

Provided such condition(s) is/are diagnosed, the examiner should further offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition(s) had their clinical onset during active service or are related to any in-service disease, event, or injury.  In particular, the Veteran has stated that he developed back, knee, and foot problems during service as a result of marching, prolonged standing, and climbing.  He also stated that he injured his shoulders in a motor vehicle accident in July 1989.  The VA examiner should take into consideration both the documented medical history, and the Veteran's competent lay assertions of in-service symptoms/injury, and continuity of symptomatology from service discharge to the present time period. 

The VA examiner must provide a complete and thorough rationale for all conclusions reached.

4.  Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claims on appeal, based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

